           Case 3:19-cv-01936-JMM Document 5 Filed 11/15/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

DEBORA KITCHEN, individually and
as ADMINISTRATIX OF THE                   FILED ELECTRONICALLY
ESTATE OF SHAWN KITCHEN,
                                          CIV. ACTION NO. 3:19-cv-01936
      Plaintiff,

      vs.

CLINTON COUNTY, WELLPATH
LLC, KARL PECHT, HOLLY
BARRETT, CHRISTAL MILLER,
CYNTHIA MANN, ASHELY
BECHDEL, CATHY PERRY,
POWELL, MOORE, MUTHLER, AND
WATSON.

      Defendants.

                    NOTICE OF ENTRY OF APPEARANCE

      Kindly enter the appearance of Benjamin M. Lombard, Esquire and the law

firm of Weber Gallagher on behalf of Wellpath, LLC in the above-captioned

lawsuit.

                                      Respectfully submitted,

                          WEBER GALLAGHER SIMPSON STAPLETON
                                  FIRES & NEWBY LLP

                               BY:     /s/ Benjamin M. Lombard
                                     Benjamin M. Lombard, Esquire
                                     blombard@wglaw.com
                                     PA322376
                                     WEBER GALLAGHER SIMPSON
                                     STAPLETON FIRES & NEWBY, LLP
Case 3:19-cv-01936-JMM Document 5 Filed 11/15/19 Page 2 of 3



                         Four PPG Place
                         5th Floor
                         Pittsburgh, PA 15222
                         (412) 281-4541
                         (412) 281-4547 FAX
         Case 3:19-cv-01936-JMM Document 5 Filed 11/15/19 Page 3 of 3



                         CERTIFICATE OF SERVICE

      I, Benjamin M. Lombard, Esquire, hereby certify that on this date a true and
correct copy of the foregoing NOTICE OF ENTRY OF APPEARANCE was
sent by CM-ECF on all counsel of record, to the following:

                           Alexander B Wright, Esq.
                     The Law Offices of Timothy P. O'Brien
                             535 Smithfield Street
                                   Suite 1025
                             Pittsburgh, PA 15222
                             Counsel for Plaintiff



                                           /S/ Benjamin M. Lombard
                                      Benjamin M. Lombard, Esquire

Dated:      November 15, 2019
